         Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                              :
 ALBERT STEPHENS,                             :
      Plaintiff,                              :          No. 3:20-cv-1450 (SRU)
                                              :
         v.                                   :
                                              :
 RICARDO RUIZ, et al.,                        :
      Defendants.                             :
                                              :


                                   INITIAL REVIEW ORDER

       Albert Stephens, currently confined at Cheshire Correctional Institution in Cheshire,

Connecticut, filed this complaint pro se under 42 U.S.C. § 1983 against four defendants: Dr.

Ricardo Ruiz, APRN Deborah Broadly, APRN Jean Caplin, and Head Nurse Debra Cruz.

Stephens contends that the defendants were deliberately indifferent to his serious medical needs

in violation of the Eighth Amendment. He seeks compensatory and punitive damages, as well as

injunctive relief. Stephen’s complaint was received on September 24, 2020, and he tendered the

filing fee on November 17, 2020.

I.     Standard of Review

       Under section 1915A of Title 28 of the United States Code, I must review prisoner civil

complaints and dismiss any portion of the complaint that is frivolous or malicious, that fails to

state a claim upon which relief may be granted, or that seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915A. This requirement applies both when the

plaintiff pays the filing fee and when he proceeds in forma pauperis. See Carr v. Dvorin, 171

F.3d 115, 116 (2d Cir. 1999) (per curiam).
           Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 2 of 13




        Although detailed allegations are not required, a complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and

to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. Nevertheless, it is well-established that “[p]ro se complaints ‘must be

construed liberally and interpreted to raise the strongest arguments that they suggest.’” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir.

2010) (discussing special rules of solicitude for pro se litigants).

II.     Background

        In September 2017, Stephens, proceeding pro se, filed a claim against numerous officials

and medical providers associated with the Connecticut Department of Correction, alleging

deliberate indifference to his serious medical needs in violation of the Eighth Amendment. See

Compl., Doc. No. 1 ¶ 3. That case eventually settled in December 2018 1; as part of the

settlement, the parties agreed that Stephens would receive medical treatment from a vascular

specialist, podiatrist and pain management specialist. Id. at ¶ 4.

        Stephens was seen on April 9, 2019 by Dr. Jonathan E. Hasson, a vascular surgeon, and

Dr. Christina G. Provenza, a general surgeon. Id. ¶¶ 5-6. Stephens told the surgeons that he was




1
 Stephens reports the date as December 2019. His subsequent allegations, however, show that the settlement had to
have been in 2018.

                                                       2
          Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 3 of 13




experiencing severe pain and swelling in his leg that rendered him unable to walk. Id. ¶ 7. After

conducting an ultrasound, Drs. Hasson and Provenza diagnosed Stephens with clotting in his hip

and pelvic region that could be dangerous if left untreated. Id. ¶ 8.

       About three weeks after that appointment, Stephens was seen for follow-up by APRN

Kristen Donohue-Gonzales. Id. ¶ 10. Donohue-Gonzales diagnosed Stephens with deep vein

thrombosis in his upper leg (“DVT”) and recommended that he undergo an MRI as soon as

possible. Id. at ¶ 12. Despite that recommendation, and his repeated complaints of pain, swelling

and difficulty walking, Stephens was not given an MRI. Id. ¶ 13.

       On May 6, 2019, Stephens was seen by Dr. Nighat Hussain, a podiatrist. Id. at ¶¶ 14-15.

Stephens described severe pain and “pins and needles” in his left foot. Id. at ¶ 15. Without

examining Stephens, Dr. Hussain determined that no follow-up was needed and indicated that

she did not treat the conditions that Stephen was experiencing. Id. at ¶¶ 16-17. Stephens

subsequently met with APRN Deborah Broadly and requested an appointment with Dr. Ruiz.

APRN Broadly denied the request and referred him instead to APRN Jean Caplin. Id. ¶¶ 21-22.

       Stephens was seen by APRN Caplin in September 2019; by that point, his leg had

become so painful that he was unable to walk for more than ten minutes at a time. Id. ¶ 23.

Stephens told APRN Caplin that he had a clot in his upper leg and asked when he could be given

an MRI. Id. ¶ 24. APRN Caplin did not or order an MRI or arrange for Stephens to see Dr. Ruiz.

Id. ¶ 25. Instead, she told Stephens she would call the doctor when his pain reached a “25.” Id. ¶

26.

       Stephens then submitted several requests to Dr. Ruiz about his condition and filed

grievances about Dr. Ruiz. Id. ¶ 27. He received no reply, and was subsequently told by Nurse

                                                  3
            Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 4 of 13




Debra Cruz that he should stop filing complaints, and that he would not be put on the “list” to see

a doctor. Id. at ¶ 28.

          In September 2019, Stephens wrote to Assistant Attorney General DeAnn S. Varunes

(who had negotiated the 2018 settlement on behalf of the defendants), reporting that the

defendants were not adhering to the settlement agreement. Id. at ¶ 29. In December 2019,

Stephens was taken to see a pain specialist in Meriden, Connecticut. Id. ¶ 30. Stephens described

extreme pain in his leg and foot that prevented him from walking correctly. Id. ¶ 31. The

specialist told Stephens that without reviewing an MRI of Stephens’ leg, he would not be able

provide treatment. Id. ¶ 32.

          Stephens then informed Dr. Ruiz and APRNs Caplin and Broadly that both the vascular

surgeon and pain specialist had ordered an MRI in order to treat him for blood clots. Id. ¶ 33.

However, Stephens was not given an MRI, and was later informed by Nurse Cruz that his request

for an MRI had been denied. Id. ¶ 41. Dr. Ruiz subsequently told Stephens that he did not

believe an MRI was necessary. Id. ¶ 42.

          Stephens alleges that in addition to denying him an MRI despite awareness of his blood

clots and the potential risk of stroke they posed, Dr. Ruiz, APRN Broadly and APRN Caplin

have provided no treatment or medication to address his pain or monitored his condition to

mitigate the risk of stroke. Id. ¶¶ 36, 43-44, 51. They have instead told him that he would be

treated only in the event he actually suffers a stroke. Id. at ¶ 50.

III.      Discussion

       A. Section 1983

          Section 1983 provides a cause of action “for damages against any person who, acting

                                                   4
          Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 5 of 13




under color of state law, deprives another of a right, privilege or immunity secured by the

Constitution or the laws of the United States.” Thomas v. Roach, 165 F.3d 137, 142 (2d Cir.

1999). Although the Eleventh Amendment bars section 1983 claims against state officials in their

official capacities, there is a limited exception for suits seeking prospective injunctive relief for

violations of constitutional rights or federal law. Ex Parte Young, 209 U.S. 123 (1908); see also

Edelman v. Jordan, 415 U.S. 651, 677 (1974). State officials may additionally be sued in an

individual capacity even if “the acts complained of were taken in the course of their official

duties.” See Ruggiero v. Fischer, 2017 U.S. Dist. LEXIS 138240, at *9 (W.D.N.Y. Aug. 25,

2017); see also Hafer v. Melo, 502 U.S. 21, 30-31 (1991).

       Stephens does not specify whether he asserts his section 1983 claims against the

defendants in their individual or official capacities. However, because he seeks both money

damages and prospective injunctive relief, I construe the complaint to assert claims against the

defendants in both their individual and official capacities. See, e.g., Perry v. Wright, 2013 U.S.

Dist. LEXIS 36250, at *8 (S.D.N.Y. Mar. 8, 2013) (“[i]n liberally construing the Complaint, the

Court assumes that Plaintiff intended to sue the Defendants in both their official capacity… as

well as their individual capacity”).

   B. Eighth Amendment Claim

       Stephens contends that by failing to prescribe an MRI or otherwise treat the blood clots in

his leg and upper pelvic area, the defendants were deliberately indifferent to his serious medical

needs in violation of the Eighth Amendment.

       The Eighth Amendment’s ban on the “unnecessary and wanton infliction of pain,” has

been interpreted to include the “deliberate indifference to serious medical needs of prisoners.”

                                                   5
         Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 6 of 13




Estelle v. Gamble, 429 U.S. 97, 104 (1976). “This is true whether the indifference is manifested

by prison doctors in their response to the prisoner's needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment once

prescribed. Regardless of how evidenced, deliberate indifference to a prisoner's serious illness or

injury states a cause of action under § 1983.” Id. at 104-05.

       To plausibly allege deliberate indifference for failure to provide medical treatment, an

incarcerated individual must establish both that the medical need in question was objectively

serious, and that the defendants acted with a sufficiently culpable mental state. Smith v.

Carpenter, 316 F.3d 178, 184 (2d Cir. 2003) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

“The objective medical need element measures the severity of the alleged deprivation, while the

subjective deliberate indifference element ensures that the defendant prison official acted with a

sufficiently culpable state of mind.” Id. at 183-84 (internal quotations omitted).

       i. Serious Medical Need

       Courts in this Circuit have considered a variety of factors to determine whether a medical

need is objectively serious, including whether the condition is one “of urgency, one that may

produce death, degeneration, or extreme pain.” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir.

2011) (quoting Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)). The extent to which the

condition “affects an individual’s daily activities” is also relevant. Chance v. Armstrong, 143

F.3d 698, 702 (2d Cir. 1998). Finally, a condition that could “result in…the unnecessary and

wanton infliction of pain” absent treatment may also constitute a sufficiently serious condition.

Harrison v. Barkley, 219 F.3d 132, 136–37 (2d Cir. 2000).

       Under some circumstances, blood clots may constitute a sufficiently serious condition for

                                                 6
          Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 7 of 13




purposes of the Eighth Amendment. Courts reviewing claims based on denial of access to

treatment for clots have considered the severity of the clotting, the risk of stroke if left untreated

and the extent to which the clots cause symptoms interfering with daily life. See Petitt v. Badura,

2020 U.S. Dist. LEXIS 185896, at *11 (D. Conn. Oct. 7, 2020) (finding serious medical need

existed where defendant was denied dose of medication to prevent clotting and blood clot

developed that “could move and in fact cause death”); El-Hanafi v. United States, 2015 U.S.

Dist. LEXIS 1266, at *45 (S.D.N.Y. Jan. 6, 2015) (“[defendant]…adequately alleged that his

condition at the time was objectively serious—the veins in his leg had become dark grey and

almost black, walking had become very painful for him (he had to walk on his toes) he suffered

from blood clots and swelling”); Pinkard v. Crowley, 2018 U.S. Dist. LEXIS 216236, at *8

(W.D.N.Y. Dec. 26, 2018) (“the Court finds that [the complaint] plausibly alleges the denial of

medical care for two sufficiently serious medical conditions, his diabetes and his propensity to

develop blood clots”); Heron v. Gessner, 1999 U.S. Dist. LEXIS 19212, at *23 (S.D.N.Y. Nov.

30, 1999) (diagnosis of deep vein thrombosis coupled with evidence that such a clot could cause

death constituted serious medical need ).

        Here, Stephens indicates he has been diagnosed with blood clots in his pelvic area by

Drs. Hassan and Provenza, and that APRN Donohue-Gonzalez specifically diagnosed him with

deep vein thrombosis (DVT). See Compl., Doc. No. 1 at ¶¶ 7-10. He describes the pain as

“extreme,” and states that as a result of both the pain and swelling, he is unable to walk. Id. at ¶

7. Finally, Stephens states that, if left untreated, the clots in his leg may be potentially life

threatening. Id. For purposes of initial review, allegations that his condition caused him extreme

pain, prevented him from being able to walk, and could result in stroke establish a sufficiently

                                                    7
              Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 8 of 13




serious medical need.

        ii.       Deliberate Indifference

        To establish that prison officials acted with deliberate indifference, a plaintiff must allege

that the official acted or failed to act while “actually aware of a substantial risk that serious

inmate harm” could result. Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006). Awareness

“may be proven from the very fact that the risk was obvious.” Spavone v. New York State Dep't

of Corr. Servs, 719 F.3d at 138 (quoting Farmer v. Brennan, 511 U.S. 825, 842 (1994)). The test

is a subjective one; accordingly, “failure to alleviate a significant risk that [the official] should

have perceived but did not” does not constitute deliberate indifference. Farmer, 511 U.S. at 838;

see also Salahuddin, 467 F. 3d 263 at 281 (“[t]he charged official must be subjectively aware

that his conduct creates such a risk”). Additionally, “[i]ssues of medical judgment cannot be the

basis of a deliberate indifference claim.” Hill, 657 F.3d 116 at 123; see also Salahuddin, 467

F.3d 263 at 282 (2d Cir. 2006) (“unsound conclusion” regarding urgency of test and progression

of illness did not constitute deliberate indifference where defendant was “not aware of a

substantial risk” posed by postponing test).

        Here, Stephens alleges that Dr. Ruiz, APRN Broadly and APRN Caplin were aware that

he had been diagnosed with clots and deep vein thrombosis, that he was experiencing debilitating

pain and at risk of stroke, and that both the vascular surgeon and pain specialist had indicated

that an MRI was necessary in order to provide treatment. See Compl., Doc. No. 1 at ¶¶ 11, 33-

34; Section E ¶ 2-4. However, APRNs Broadly and Caplin refused to schedule an MRI; Dr. Ruiz

first refused to order an MRI and later told Stephens that he did not agree that an MRI was

medically necessary. Id. at ¶ 42.

                                                   8
         Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 9 of 13




       Viewing the allegations in the light most favorable to Stephens, the claim that APRNs

Caplin and Broadly were aware that an MRI had been deemed medically necessary and failed to

follow up on Stephens’ request so that he could be afforded treatment for a painful and

potentially dangerous condition satisfies the standard for deliberate indifference. Accordingly, I

permit the claim of deliberate indifference for failure to order an MRI to proceed against APRNs

Caplin and Broadly. See, e.g., Lloyd v. Lee, 570 F. Supp. 2d 556, 569 (S.D.N.Y. 2008)

(“reasonable jury could infer deliberate indifference from the failure of the doctors to take further

steps to see that [plaintiff] was given an MRI” where one had been prescribed and defendant

indicated he was “experiencing extreme pain and loss of mobility”).

       With regard to Dr. Ruiz, mere disagreement over the proper course of treatment, without

more, is insufficient to establish deliberate indifference to medical needs. “The question whether

an X-ray—or additional diagnostic techniques or forms of treatment—is indicated is a classic

example of a matter for medical judgment. A medical decision not to order an X-ray, or like

measures, does not represent cruel and unusual punishment.” Estelle, 429 U.S. 97 at 107; see

also Sonds v. St. Barnabas Hosp. Corr. Health Servs., 151 F. Supp. 2d 303, 312 (S.D.N.Y. 2001)

(“disagreements over medications, diagnostic techniques (e.g., the need for X-rays), forms of

treatment, or the need for specialists or the timing of their intervention, are not adequate grounds

for a Section 1983 claim”). However, “in certain instances, a physician may be deliberately

indifferent if he or she consciously chooses an easier and less efficacious treatment plan.”

Chance, 143 F. 3d 698 at 703. Stephens has alleged that Dr. Ruiz was aware that the vascular

surgeon and pain specialist had indicated that an MRI was medically necessary for treatment of

the clots but still refused to order one. See Compl., Doc. No. 1 at ¶ 42. Because the basis of that

                                                 9
         Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 10 of 13




refusal is unclear, I permit the claim against Dr. Ruiz to proceed for purposes of initial review.

       Stephens additionally contends that APRNs Caplin and Broadly and Dr. Ruiz failed to

treat his condition with either pain medication or vascular stents. Id. at ¶43-44. He was told that

he would receive treatment for the condition only in the event of an actual stroke; however, his

blood levels were not monitored to determine whether he was at risk for stroke. Id. at ¶ 50. I note

that it is not entirely clear from the complaint whether Stephens continued to receive treatment

from the vascular surgeon or pain specialist during the time he alleges denial of treatment by Dr.

Ruiz and APRNs Caplin and Broadly, which may ultimately bear on the analysis regarding

deliberate indifference. See id. at ¶ 39 (“Caplin, Broadly and Ruiz are aware that inmate had

been going to UConn”). However, for purposes of initial review, allegations that the defendants

failed to provide treatment and informed him that treatment would only be available if he

suffered a stroke are sufficient to establish that Dr. Ruiz and APRNs Caplin and Broadly knew of

and disregarded a substantial risk of serious harm. See, Farmer, 511 U.S. 825 at 837-838.

Accordingly, I permit the claim of deliberate indifference for failure to provide treatment to

proceed against Dr. Ruiz, APRN Caplin and APRN Broadly. To the extent that Stephens seeks

damages, however, the Eighth Amendment claims may proceed only against the defendants in

their individual capacities; to the extent that Stephens seeks damages from the defendants in their

official capacities, those claims are dismissed with prejudice. Hafer, 502 U.S. 21 at 30-31.

       With respect to Cruz, Stephens alleges only that she told him to stop submitting medical

requests, refused to place him on the list to see a doctor and informed him he would not be

scheduled for an MRI. See Compl., Doc. No. 1 at ¶ 28, 41. Because Stephens does not allege that

she was aware of his underlying medical conditions, that allegation is insufficient to evince a

                                                 10
         Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 11 of 13




“conscious disregard of a substantial risk of serious harm.” Hathaway, 99 F.3d 550 at 553.

Accordingly, the claim against Cruz is dismissed for failure to state a claim upon which relief

may be granted. 28 U.S.C. § 1915A(b)(1).

                                          CONCLUSION

       The claim against defendant Cruz is DISMISSED without prejudice under 28 U.S.C. §

1915A(b)(1). The claims for money damages against all defendants in their official capacities are

dismissed with prejudice. The case will proceed on the deliberate indifference to serious medical

needs claim in violation of the Eighth Amendment against Dr. Ruiz, APRN Broadly, and APRN

Caplin for refusal to order an MRI or provide treatment for Stephens’ condition.

       The court enters the following additional orders.

       (1)     Because Stephens paid the filing fee to commence this action, he is directed to

effect service of the Complaint and this Order on defendants Ruiz, Broadly, and Caplin in

accordance with Federal Rule of Civil Procedure 4 and file a return of service within ninety (90)

days of the date of this order.

        (2)    The Clerk shall send Stephens a copy of this Order.

       (3)     The Clerk shall send a courtesy copy of the Complaint and this Order to the

Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

       (4)     The defendants shall file their response to the complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the waiver forms are sent. If they choose

to file an answer, they shall admit or deny the allegations and respond to the cognizable claim

recited above. They also may include all additional defenses permitted by the Federal Rules.

       (5)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

                                                11
         Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 12 of 13




completed within seven months (210 days) from the date of this order. Discovery requests need

not be filed with the court.

       (6)     All motions for summary judgment shall be filed within eight months (240 days)

from the date of this order.

       (7)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response is

filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (8)     If Stephens changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so can result in

the dismissal of the case. Stephens must give notice of a new address even if he is incarcerated.

Stephens should write PLEASE NOTE MY NEW ADDRESS on the notice. It is not enough to

just put the new address on a letter without indicating that it is a new address. If Stephens has

more than one pending case, he should indicate all the case numbers in the notification of change

of address. Stephens should also notify the defendants or the attorney for the defendants of his

new address.

       (9)     Stephens shall utilize the Prisoner Efiling Program when filing documents with

the court. Stephens is advised that the Program may be used only to file documents with the

court. As local court rules provide that discovery requests are not filed with the court, discovery

requests must be served on defendants’ counsel by regular mail.

       (10)    The Clerk shall immediately enter the District of Connecticut Standing Order Re:

Initial Discovery Disclosures concerning cases initiated by self-represented inmates and shall

send a copy to Stephens.

                                                 12
 Case 3:20-cv-01450-SRU Document 8 Filed 02/03/21 Page 13 of 13




So ordered.

Dated at Bridgeport, Connecticut, this 3rd day of February 2021.

                                            /s/ STEFAN R. UNDERHILL
                                            Stefan R. Underhill
                                            United States District Judge




                                       13
